DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haberman et al (US Pub., No., 2015/0348091 A1)  in view of Ferry et al (US Pub., No., 2014/0214544 A1) 

With respect to claim 1, Haberman teaches a device comprising: 
(paragraphs [0031]-[0032], discloses campaign goal and/or constraints, campaign target information or the like.  Goals are typically express as a combination of budget and recent and frequency of exposer target   ..,the management system may receive a first schedule (for example a first or initial distribution ) optimization information may include .., target receipts, historical measurement  information , content originator  goal and/or constrains inventory information or the like..[A set of content constraints]); 
determining, by the processing system, an advertising schedule based on the set of content schedule constraints(paragraph [0032], discloses historical target measurement information may be obtained to forecast or predict the ratings for a content asset for the particular  product to be disturbed to a particular target audience [determining advertising schedule]  .): and
generating an updated advertising schedule based on the updated set of content schedule constraints (paragraph [0032], discloses receive optimization information that may be used to  generate an optimized schedule and paragraph [0046], discloses generate an optimization schedule .., may overwrite any future schedule with the optimization schedule [updated advertising schedule] ).  
Haberman teaches the above elements including updating one or more of the plurality of values of the set of content schedule constraints based on the calculated reach and the, the updating resulting in an updated set of content schedule constraints, the updated set of content (paragraph [0045], discloses update forecast household reach and/or frequency data  predated or assigned inventory  prices and or clearance data.. ), impression forecast may be calculated based on the viewership footprint that could potentially see the advertisements (paragraphs [0034] and [0045]), calculate the estimated impression achieved (paragraph [0048]), continually making adjustment (paragraph [0070]) and scheduling opportunity costs changing viewing , including  reach or frequency  , optimizing inventory (paragraph [0086]) .  Haberman fails to teach the corresponding calculated estimated impression to identify the reach and the average frequency.  
However, Ferry teaches calculating reach and average frequency based on the advertising schedule, resulting in a calculated reach and a calculated average frequency (paragraph [0112], discloses threshold may then be normalized dynamically against the 0 to 100 booking Score scale for Threshold and the Events booking score the booking score maybe dynamically modified).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the impression may be calculated based on the viewership footprint that could potentially see the advertisement of Haberman with normalizing the threshold of the events booking score of Ferry in order booking an order which iterates through a series of configurable criteria for improving the performance of the current scheduling algorithm (See Ferry, paragraph [0192]). 
With respect to claim 2, Haberman in view of Ferry teaches elements of claim 1 furthermore, Haberman teaches the device wherein the updating the one or more of the initial (paragraph [0032], discloses initial distribution for distribution content asset .., management system generates the first schedule., receive optimization information that may be used to generate an optimized schedule.., and  paragraph [0034], discloses generate  an impression forecast based on the optimization information.., expected viewership rating and impressions for the advertiser target ..) .  
With respect to claim 3, Haberman in view of Ferry teaches elements of claim 1 furthermore, Haberman teaches the device wherein the updating the one or more of the initial plurality of values facilitates optimizing for reach only(paragraph [0045], discloses update forecast household reach..).  
With respect to claim 4, Haberman in view of Ferry teaches elements of claim 1 furthermore, Haberman teaches the device wherein the updating the one or more of the initial plurality of values facilitates optimizing for ratings only (paragraph [0042], discloses the historical target measurement  information 210 may include forecasted ratings and/or impressions across a distribution  schedule, paragraph [0043] discloses the management system 145 may generate an optimized schedule 225 for distribution of content asset .., an optimized advertising campaign schedule ... and  paragraph [0045], discloses viewership rating..).    
With respect to claim 5, Haberman in view of Ferry teaches elements of claim 1 furthermore, Haberman teaches the device wherein the operations further comprise:
generating a second updated advertising schedule based on the second updated set of content schedule constraints(paragraph [0032], discloses receive optimization information that may be used to  generate an optimized schedule and paragraph [0046], discloses generate an optimization schedule .., may overwrite any future schedule with the optimization schedule [updated advertising schedule] ).  Haberman failed to teach the corresponding calculated estimated impression to identify the reach and the average frequency.  
  Haberman teaches the above elements including updating the updated set of content schedule constraints based on the second calculated reach and the, the updating of the updated set of content schedule constraints resulting in a second updated set of content schedule constraints, the second updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of the updated set of content schedule constraints (paragraph [0045], discloses update forecast household reach and/or frequency data  predated or assigned inventory  prices and or clearance data.. ), impression forecast may be calculated based on the viewership footprint that could potentially see the advertisements (paragraphs [0034] and [0045]), calculate the estimated impression achieved (paragraph [0048]), continually making adjustment (paragraph [0070]) and scheduling opportunity costs changing viewing , including  reach or frequency  , optimizing inventory (paragraph [0086]) .  Haberman fails to teach the corresponding calculated estimated impression to identify the reach and the average frequency.  
However, Ferry teaches calculating another reach and another average frequency based on the first updated advertising schedule, resulting in a second calculated reach and a second calculated average frequency (paragraph [0112], discloses threshold may then be normalized dynamically against the 0 to 100 booking Score scale for Threshold and the Events booking score the booking score maybe dynamically modified).  Therefore, it would have been obvious to 

With respect to claim 6, Haberman in view of Ferry teaches elements of claim 5 furthermore, Haberman teaches the device  wherein the operations further comprise: selecting either the first updated advertising schedule or the second updated advertising schedule in accordance with an optimization goal (paragraph [0021], discloses the management system may generate an optimized schedule  for presenting  content asset and/or re optimize schedule based on audience interaction .., ensuring delivery against ensuring  advertiser goal).

With respect to claim 7, Haberman in view of Ferry teaches elements of claim 6 furthermore, Haberman teaches the device wherein the initial set of content schedule constricts comprises a network-daypart level (paragraph [0032], discloses particular target audience based on previous rating for similar content asset for similar target audience (for instance, 18-49, year old males during prime time hours [network-daypart]).
With respect to claim 8, Haberman teaches a machine-readable storage medium comprising executable instructions, that, when executed by a processing system including a processor, facilitate performance of operation, the operation   comprising: 
(paragraphs [0031]-[0032], discloses campaign goal and/or constraints, campaign target information or the like.  Goals are typically express as a  combination of budget and recent and frequency of exposer target   ..,the management system may receive a first schedule (for example a first or initial distribution ) optimization information may include .., target receipts, historical measurement  information , content originator  goal and/or constrains inventory information or the like..[A set of content constraints]); 
generating an a first  advertising schedule based on the plurlity of initial value of  the initial set of content schedule constraints (paragraph [0032], discloses receive optimization information that may be used to  generate an optimized schedule and paragraph [0046], discloses generate an optimization schedule .., may overwrite any future schedule with the optimization schedule [updated advertising schedule] ); and
generating an a second advertising schedule based on the modified set of content  schedule constraints (paragraph [0035], discloses re-optimizing an existing schedule    [second advertising schedule] ).  
Haberman teaches the above elements including determining, based on the first advertising schedule, a first reach (paragraph [0032], discloses historical target measurement information may be obtained to forecast or predict the ratings for a content asset for the particular  product to be disturbed to a particular target audience [determining advertising schedule]  .):
(paragraph [0045], discloses update forecast household reach and/or frequency data  predated or assigned inventory  prices and or clearance data.. ), impression forecast may be calculated based on the viewership footprint that could potentially see the advertisements (paragraphs [0034] and [0045]), calculate the estimated impression achieved (paragraph [0048]), continually making adjustment (paragraph [0070]) and scheduling opportunity costs changing viewing , including  reach or frequency  , optimizing inventory (paragraph [0086]) .  Haberman fails to teach the corresponding calculated estimated impression to identify the reach and the average frequency.  
However, Ferry teaches  average frequency based on the advertising schedule, resulting in a calculated reach and a calculated average frequency (paragraph [0112], discloses threshold may then be normalized dynamically against the 0 to 100 booking Score scale for Threshold and the Events booking score the booking score maybe dynamically modified).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the impression may be calculated based on the viewership footprint that could potentially see the advertisement of Haberman with normalizing the threshold of the events booking score of Ferry in order booking an order which iterates through a series of configurable criteria for improving the performance of the current scheduling algorithm (See Ferry, paragraph [0192]). 
(paragraphs [0007]-[0008], discloses receiving target measurement information indicting interaction with the at least one content and paragraph [0032], discloses the management system may receive a first schedule (for example, a first or initiation distribution) for distributing content assets ..).  

With respect to claim 10, Haberman in view of Ferry teaches elements of claim 9 furthermore, Haberman teaches the machine-readable storage medium wherein the initializing is based on machine learning to automatically generate one or more of the content schedule constraints of the initial set of content schedule constraints, to automatically generate one or more of the plurality of initial values, or any combination thereof (paragraph [0046], discloses generate a non-optimized schedule for advertisement and  paragraph [0087], discloses performing calculation and logic operation require  to execute a program). 

With respect to claim 11, Haberman in view of Ferry teaches elements of claim 10 furthermore, Haberman teaches the machine-readable storage medium wherein the machine learning is based on historical campaign data(paragraph [0032], discloses correlate projected ratings for a current content asset based on the previous distribution of the same or similar content asset).


With respect to claim 12, Haberman in view of Ferry teaches elements of claim 8 furthermore, Haberman teaches the machine-readable storage medium  wherein the updating the one or more of the initial plurality of values facilitates optimizing for both reach and ratings (paragraph [0032], discloses initial distribution for distribution content asset .., management system generates the first schedule., receive optimization information that may be used to generate an optimized schedule.., and  paragraph [0034], discloses generate  an impression forecast based on the optimization information.., expected viewership rating and impressions for the advertiser target ..) .  

With respect to claim 13, Haberman in view of Ferry teaches elements of claim 8 furthermore, Haberman teaches the machine-readable storage medium  wherein the updating the one or more of the initial plurality of values facilitates optimizing for reach only(paragraph [0045], discloses update forecast household reach..).  
With respect to claim 14, Haberman in view of Ferry teaches elements of claim 8 furthermore, Haberman teaches the machine-readable storage medium  wherein the updating the one or more of the initial plurality of values facilitates optimizing for ratings only (paragraph [0042], discloses the historical target measurement  information 210 may include forecasted ratings and/or impressions across a distribution  schedule, paragraph [0043] discloses the management system 145 may generate an optimized schedule 225 for distribution of content asset .., an optimized advertising campaign schedule ... and  paragraph [0045], discloses viewership rating..).    

With respect to claim 15, Haberman teaches a method comprising: 
identifying, by a processing system including a processor, a set of content schedule constraints including a plurality of values for two or more of price, available inventory, target audience, media content, number of impressions, placement dates, and placement times (paragraphs [0031]-[0032], discloses campaign goal and/or constraints, campaign target information or the like.  Goals are typically express as a combination of budget and recent and frequency of exposer target   ..,the management system may receive a first schedule (for example a first or initial distribution ) optimization information may include .., target receipts, historical measurement  information , content originator  goal and/or constrains inventory information or the like..[A set of content constraints]); 
determining, by the processing system, an advertising schedule based on the set of content schedule constraints(paragraph [0032], discloses historical target measurement information may be obtained to forecast or predict the ratings for a content asset for the particular  product to be disturbed to a particular target audience [determining advertising schedule]  .): 
updating one or more of the plurality of values of the set of content schedule constraints based on the calculated reach and the calculated average frequency, the updating resulting in an updated set of content schedule constraints, the updated set of content schedule constraints having one or more values of only some constituent content schedule constraints thereof differ from one or more values of corresponding content schedule constraints of an immediately prior (paragraph [0045], discloses update forecast household reach and/or frequency data  predated or assigned inventory  prices and or clearance data.. ); and
generating an updated advertising schedule based on the updated set of content schedule constraints (paragraph [0032], discloses receive optimization information that may be used to  generate an optimized schedule and paragraph [0046], discloses generate an optimization schedule .., may overwrite any future schedule with the optimization schedule [updated advertising schedule] ).  
Haberman teaches the above elements including iterating the calculating, the updating, and the generating, wherein the calculating is iteratively performed based on each immediately prior updated advertising schedule, wherein the updating is iteratively performed based on each immediately prior calculated reach and each immediately prior and wherein the generating is iteratively performed based on each immediately prior updated set of content schedule constraints (paragraph [0045], discloses continually [iterating]  updated forecast  household to reach and/or frequency  data predicted or assigned inventory  pricing and/or clearance data.., impression may be calculated based on the viewership footprint that could potentially see the advertisement.., paragraph [0067], discloses address the problem by continually making adjustment to the schedule to meet all concurrent campaign goal and execute.., and paragraph [0068], discloses apply equally to the inventory owners’ own promotional marketing effort where continually schedule adjustment can improve reach  ) impression forecast may be calculated based on the viewership footprint that could potentially see the advertisements (paragraphs [0034] and [0045]), calculate the estimated impression achieved (paragraph [0048]), continually making adjustment (paragraph [0070]) and scheduling opportunity costs changing 
However, Ferry teaches calculating reach and average frequency based on the advertising schedule, resulting in a calculated reach and a calculated average frequency (paragraph [0112], discloses threshold may then be normalized dynamically against the 0 to 100 booking Score scale for Threshold and the Events booking score the booking score maybe dynamically modified).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the impression may be calculated based on the viewership footprint that could potentially see the advertisement of Haberman with normalizing the threshold of the events booking score of Ferry in order booking an order which iterates through a series of configurable criteria for improving the performance of the current scheduling algorithm (See Ferry, paragraph [0192]). 
With respect to claim 16, Haberman in view of Ferry teaches elements of claim 15, furthermore, Haberman teaches the method wherein the iterating terminates after the iterating has been carried out a predetermined number of times (paragraph [0067], discloses continually making adjustments to the schedule to meet all concurrent campaign goals and execute [the iterating terminates after the iterating has been carried out a predetermined number of times]).
With respect to claim 17, Haberman in view of Ferry teaches elements of claim 15, furthermore, Haberman teaches the method wherein the iterating terminates after the iterating has been carried out a predetermined amount of time (paragraph [0067], discloses continually making adjustments to the schedule to meet all concurrent campaign and improve delivery [the iterating terminates after the iterating has been carried out a predetermined amount of times]).
.

With respect to claim 18, Haberman in view of Ferry teaches elements of claim 15, Haberman fails to teach wherein the iterating terminates after a rate of change in the reach falls below a threshold value.
However, Ferry teaches   wherein the iterating terminates after a rate of change in the reach falls below a threshold value (paragraphs [0110] - [0111], discloses threshold value refers tracking the percentage of delivery the you actually achieve .., the threshold value may be interpreted as yes/no Boolean attribute (0= no 0>=yes)   an event may became nonbailable [fall below a threshold value]).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the feature that continually making adjustments to the schedule to meet all concurrent campaign goals of Haberman with assigning a threshold value of Ferry in order to calculate the percentage met of the threshold requirement (see Ferry, paragraph [0112]).  
With respect to claim 19, Haberman in view of Ferry teaches elements of claim 18, furthermore, Haberman teaches the method wherein the rate of change in the reach is measured by a difference in value of the reach from one iteration to another iteration(paragraph [0086], discloses changing viewing, incurring reach or frequency ..).
(paragraph [0032], discloses  particular target audience based on previous rating for similar content asset for similar target audience (for instance, 18-49, year old males during prime time hours [network-daypart]) .
The following prior arts are applied in this Office Action: 
Haberman et al (US Pub., No., 2015/0348091 A1) discloses systems and method for the optimized allocation of content on a content distribution system according to a content distribution plan.  

Ferry et al   (US Pub., No., 2014/0214544 A1) a computerized system and method for scheduling advertising event which utilizes  set of configurable instructions regarding booking an order which iterates through  a series of boarding configurable criteria.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682